                Case 8:18-cv-01657-DOC-ADS Document 26 Filed 02/27/19 Page 1 of 1 Page ID #:75

             Adam Ghadiri
    `~1      360 E. 1st St. #324                                                                                                        ~     ,.~
  '-°~       Tustin, CA 92780                                                                                                        e'°or'   ~
             Tel: (949) 350-5556                                                                                                     ~        `~
             Email: action4legal~yahoo.com                                                                                            ""'                  '"r
                                                                                                                                                              ~
             I n Pro Per
                                                                                                                         ~^ ~                  N
                                                                                                                                               _y
                                                                                                                           ~~
  Sy~e                                                                                                                                          —fl

~~"~'R1                                              UNITED STATES DISTRICT COURT                                               ~    ~ " ~`T- N
~                                                   CENTRAi.~ DISTRICT OF CALiFORNiA                                             ~         ~ N
                                                                                                                                         i-,~ ~fl
                                                                                   LASE NUMBER,~~
                  ADAM GHADIRI                                                        8:18-cv-01657;~l   -ADS

                                                                   Plaintiff(s),
                                             v,
           R UBY'S DINER, a business entity; DOUG CAVENAUGH, an
                                                                                           NOTICE OF DISMISSAL PURSUANT
           individual; IRVINE COMPANY, a business entity
                                                                                             TO FEDERAL RULES OF CIVIL
                                                                                                PROCEDURE 41(a) or (c)
                                                                 Defendant(s).


           PLEASE Tt1KE NOTICE:(Check one)

                 ❑ This action is dismissed by the Plaintiffs) in its entirety.

                      The Coun~crclaim brought by Claimants)                                                                                        is
                      dismissed by Claimants) in its entirety.

                 ❑ The Cross-('laim brought by Claimants(s) _                                                                                         is
                   dismissed by the Claimants) in its entirety.

                      The ~fhir~i-party Claim brought by Claimants)                                                                                 ~s
                      dismissed by the Claimants) in its entirety.

                 I~ ONLY Dcicndant(s) DOUG CAVENAUGH and RUBY'S DINER


                      is/arc dismissed from (c{reek ooze) E7J Complaint, ❑Counterclaim, ❑ Cross-claim, ❑Third-Party Claim
                      brought by Adam Ghadiri                                                                                          __

                The dismissal is made pursuant to P.R.Civ.P. 41(a) or (c).




                February 22, ?_019
                            Du~c~                                                    Signnlu~-e ofAttorney/Par•[y




           VOTE: /'.R.Ci~~.P. d l(n): Tlais notice map hefiled u! a~t~~ lime beJi~re service h}~ the adverse party of arr an.civer ur ofa nrotinn fur
                 ~•un~~nn~~~ ju~/~ment, whicheverfirst occurs.

                     F.R.Civ.P. ~1(c•): Cor~~~terclain:s, cross-~•lain~s ~ third-pump claims maybe dismissed before service ofa responsive
                     pleading or• prior to the Geginning ofl~-ial.



          ('V'-ii91~13i101          NOTICE. OF DIS~1ISSAL PURS0;INT TO FEDERAL RULES OF CI~'I1, PROCF.DURF. JI(a) or (c)
